Felton, Chief Judge.
There is no appeal from the judgment striking Count 3 of the petition. Regardless of the status of the pleadings in Counts 1 and 2 (which is virtually impossible to ascertain from the record under the circumstances), at the time the petition was dismissed on the ground of not having been redrafted as required by the court’s order it contained a fourth count, which had already been added by a timely amendment prior to the court’s order to redraft, and the demurrers to which had not been ruled on by the trial court. The judgment of the court dismissing the petition was error because it fails to rule on the issues raised by the demurrers to Count 4.
No ruling is made at this time as to the dismissal for failure to redraft as to counts other than Count 4. The failure to redraft as to counts other than Count 4 would not subject the whole petition to demurrer on the ground that the redrafting of the whole was improper.

Judgment reversed.


Eberhardt, J., concurs. Whitman, J., concurs specially.